Title: From Alexander Hamilton to James Read, 13 January 1800
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            NY. Jany. 13th. 1800
          
          The Secretary of War informs me that an appointment of Surgeon to the sixth regiment was some time ago made out for Doctor Roger Cutler, and forwarded under cover to you. 
          The nomination of Mr. Pasteur as Quarter Master to your regiment is confirmed.
          W—
          Col. Read
        